DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1 and 4-15 are pending in the application, claims 10-15 are withdrawn from consideration.  Claims 2 and 3 have been cancelled.
Amendments to the specification and the claims 1, 5, and 10, filed on 23 February 2022, have been entered in the above-identified application.

Response to Applicants' Arguments
Applicants' arguments in the response filed 23 February 2022, regarding the objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 23 February 2022, regarding the 35 U.S.C. §112 and §102 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 23 February 2022, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicants argue that while Ikeda discloses ranges that overlap the claimed ranges for the width of the entrance and the depth of the etching grooves, and an exemplary embodiment providing a calculated aspect ratio of 2.4:1 which is less than the claimed range of 3:1 to 14:1; with regards to the argument made by the office, that it would have been obvious to have changed the size of the etching groove to meet the claimed aspect ratio, applicants argue that an unexpectedly superior joining strength is achieved only when each of the aspect ratio, width of the entrance of each of the two or more etching grooves, and the depth of each of the two or more etching grooves are within the presently claimed ranges of 3:1 to 14:1, 10 µm to 25 µm, and 50 µm to 250 µm, respectively.  The examiner respectfully disagrees.  MPEP §716.02(b) states that burden is on applicant to establish results are unexpected and significant, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."  See MPEP §716.02(b)(I).  In the instant case, applicants rely upon their own Comparative Examples (C. Ex.) 2 to 4, having values of depth, width of entrance, and/or aspect ratio outside the claimed ranges thereof, resulting in lower joining forces (linear and/or lattice structure) compared to those of Examples (Ex.) 4 and 5 (see compiled table below).







Sample	Depth	Width (µm)	Aspect	---Joining Force (MPa)-----
	(µm)	Entrance	Ratio	---	Linear	Lattice
Ex. 1	80	10 - 15	5.3 - 8 (1)	11	-	-	
Reference Ex. 1	100	10 - 15	6.8 - 10 (1)	6	-	-
Ex. 2	60 - 70	15 - 20	3 - 4.7	7	-	-
C. Ex. 1	60 - 70	35 - 40	1.5 - 2	6.4	-	-
C. Ex. 2	98	8	12.3	-	3.1	6.2
C. Ex. 3	119	8.5	14	-	5	9
Ex. 4	170	13.5	12.6	-	7.1	9
Ex. 5	231	18	12.8	-	7.2	10.1
C. Ex. 4	305	21	14.52	-	6.8	10.1
Reference Ex. 2	170	13.5	12.59	7.05	-	-
Reference Ex. 3	182	14	13	6.59	-	-
Reference Ex. 4	207	17	12.2	7.06	-	-
Ex. 3	200	15	13.33	10.14	-	-

However, from these limited data points it can be seen that there is a Comparative Example 4 having a joining force (lattice structure) of 10.1 MPa that is greater than that of Example 4 (which is 9 MPa) and is equivalent to that of Example 5 (10.1 MPa).  Additionally, Comparative Example 4 has a joining force (linear structure) of 6.8 MPa which is comparable to the 7.1 MPa and 7.2 MPa of Example 4 and Example 5.  While Comparative Example 4 has a depth that is outside the claimed range, an aspect ratio that is about equivalent to the upper limit claimed, and a width that is within the range claimed; said Comparative Example 4 still achieves equivalent or comparable joining force values to those of Examples 4 and 5 which have values within the claimed ranges for aspect ratio, width, and depth.  As such, applicants' submission that the unexpected and significant results of a joining force are only achievable when the width, depth, and aspect ratios are within the ranges claimed are not supportive or convincing, and the claimed ranges for the width, depth, and aspect ratio are not considered critical.
Therefore, in light of applicants' arguments, it is the decision of the examiner that the 35 U.S.C. §103 rejections made of record are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (JP 2014-065288 A).
Regarding Claim 1:  Ikeda discloses a composite molded body (ref. #1) comprising a flat metal molded body (ref. #10) and a flat resin molded body (ref. #20) joined and integrated thereon, wherein the joint surface (ref. #12) of the flat metal molded body comprises a pore group (ref. #30) composed of independent pores (ref. #31) having a protrusion group (ref. #32) of projections formed on the surface around the opening of the pores (figures 1, 3, 4, 5, and [0013] of Ikeda).  Ikeda also discloses that the composite molded body is joined in a state where the resin has entered the groove/pore group of the flat metal molded body and the protrusion group is further embedded in the resin (figure 1, [0013] and [0014] of Ikeda).  It is also disclosed by Ikeda that the pores or grooves can have a depth (F) of from 10 to 2000 µm ([0020] of Ikeda).  Ikeda further discloses that the aspect ratio (F/D) of the depth to the opening diameter of the pores (or grooves) (D) can be adjusted, and that the cross-sectional shape of the pores (or grooves) can have an angle where the two sides with respect to [0021] of Ikeda).  It is also disclosed by Ikeda that the width of the entrance of each of the two or more etching grooves is 0.1 µm to 30 µm, and that the depth of each of the two or more etching grooves can be from 10 to 2000 µm (e.g. 73 µm and 193 µm) (figure 15 (bottom-right and middle-right), [0020], [0027], and [0084] of Ikeda); which anticipate the claimed ranges of the width of the entrance being --10 µm or more and 25 µm or less--, and the depth being --50 µm or more and 250 µm or less--.  See MPEP §2131.03(I).
Ikeda discloses the claimed joint body and that in one embodiment that the ratio of the depth to the width of the entrance for each of the two or more etching grooves can be 1:2.4 (extrapolated from figure 16 (top-left; the one with the shallow most grooves)), but does not explicitly recite that --a ratio of a depth of each of the two or more etching grooves to a width of an entrance of each of the two or more etching grooves is 1:3 to 1:14--.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have adjusted the aspect ratio of the depth to entrance diameter to be between 1:3 and 1:14, since such a modification would have involved a mere change in the size of the pore (or groove).  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).  (In the instant case, a person skilled in the art could have adjusted the width of the entrance to be much larger than the depth of the formed pore (or groove) in order to have made the depth to width ration be in the claimed range of 1:3 to 1:14.)  
Regarding Claim 4:  Ikeda discloses that a width of a center of each of the two or more etching grooves is on average around 22 µm (extrapolated from figure 15 (the one with the shallow most grooves)), and that the width of the entrance of each of the two or more etching grooves is on average around 52 µm (extrapolated from figure 15 (the one with the shallow most grooves)); from which a person of ordinary skill in the art could have calculated a ratio of a width of a center of each of the two or more etching grooves to the width of the entrance of each of the two or more etching grooves to be 1:2.4; which anticipates the claimed range of --1:1.3 to 1:3--.  See MPEP §2131.03(I).
Regarding Claim 5:  Ikeda discloses that each of the two or more etching grooves is surrounded by two or more burrs extending in a distal direction of the etching groove (figures 15 to 18), but does not explicitly disclose that --an angle between each of the two or more burrs and the surface of the metal layer is 30° or more and 80° or less--.  However, one can visually determine that the angle between the burr and surface can be around 75° (figures 15 to 18 of Ikeda); which anticipates the claimed range of --30° or more and 80° or less--.
Regarding Claim 6:  Ikeda discloses that the width of the center of the etching groove can be on average around 22 µm in some embodiments (extrapolated from figure 15 (the one with the shallow most grooves)); which anticipates the claimed range of --15 µm or more and 30 µm or less--.  See MPEP §2131.03(I).
Regarding Claim 7:  Ikeda discloses that the length from one end to an opposite end of each of the two or more burrs can be formed to be on average around 50 µm in some embodiments (extrapolated from figure 15 (the one with the shallow most grooves)); which anticipates the claimed range of --25 µm or more and 80 µm or less--.  See MPEP §2131.03(I)
Regarding Claim 8:  Ikeda discloses that a height of each of the two or more burrs can be formed to be on average around 44 µm in some embodiments (extrapolated from figure 15 (the one with the shallow most grooves)); which anticipates the claimed range of --30 µm or more and 100 µm or less--.  See MPEP §2131.03(I).
Regarding Claim 9:  Ikeda discloses that a distance from one end of an etching groove having the largest depth to an end of another etching groove can be around 160 µm (extrapolated from figure 15 (the one with the shallow most grooves)); which anticipates the claimed range of --50 µm or more and 1,000 µm or less--.  See MPEP §2131.03(I).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781